United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1842
                         ___________________________

                             United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Elicia Denise Willett

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                 ____________

                          Submitted: September 19, 2022
                             Filed: November 1, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Elicia Willett’s probation was revoked and she was sentenced to fourteen
months of imprisonment followed by twelve months of supervised release. Willett
appeals the finding of a violation and the reasonableness of the sentence. We affirm.
       In 2021 Willett pled guilty to extortion. The guideline range was eight to
fourteen months with a statutory maximum of two years in prison. She was sentenced
to sixty months’ probation and $38,000 in restitution. Her probation began in
November 2021. She violated several conditions of her probation within the first few
months. In December she failed to provide her location monitoring schedule to the
probation office. In January she tested positive for cocaine. On February 8, 2021,
police executed a search warrant at Willett’s residence related to a drug investigation
of her live-in boyfriend. When investigators entered the apartment, they found
cocaine in plain view and $9,757 in cash around the apartment.

       The district court1 found by a preponderance of the evidence that Willett
violated four conditions of her probation: 1) associating with an individual involved
in criminal activity 2) drug possession – cocaine 3) failure to report income, and 4)
failure to be truthful with the probation officer.

       The district court sentenced Willett to fourteen months’ imprisonment followed
by twelve months of supervised release based on an advisory range of four to ten
months. Willett appeals both the finding of drug possession and the reasonableness
of the sentence.

       The district court found Willett had constructive joint possession of the
cocaine. We review the finding of fact as to whether a violation occurred for clear
error. United States v. Petersen, 848 F.3d 1153, 1156 (8th Cir. 2017). “We reverse
a revocation decision only if we have ‘a definite and firm conviction that the District
Court was mistaken.’” Id. (quoting United States v. Boyd, 792 F.3d 916, 919 (8th
Cir. 2015)). The cocaine was in Willett’s home and was readily observable in the
common living space. Willett had tested positive for cocaine the previous month. The


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-
district court did not clearly err in finding possession by a preponderance of the
evidence.

       “We review the reasonableness of a revocation sentence under the same
deferential abuse-of-discretion standard that applies to initial sentencing
proceedings.” United States v. Elbert, 20 F.4th 413, 416 (8th Cir. 2021). A district
court abuses its discretion if it “(1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Washington, 893 F. 3d 1076,
1080 (8th Cir. 2018) (citation omitted). There was no abuse of discretion in this case.

       We affirm the judgment of the district court.
                         ______________________________




                                           -3-